The opinion of the court was delivered by
ROSS, Ch. J.
The bailiffs of the defendant assessed the *507petitioners for the construction of sewers in the village of Brattleboro. The petitioners were dissatisfied with that assessment and brought their petition to the county court to have that assessment corrected, under section 17, of the charter of the village, which reads: “When any person shall be dissatisfied with the decision of the bailiffs in the award of damages for land taken for a sewer or drain, or in any assessment for contribution for the same, such person may petition the Windham county court for a reassessment of such damages or contribution.” This petition is for a reassessment for contribution. The defendant contends that the county court on such petition cannot inquire into the right of the bailiffs to assess for contribution, but that its inquiry is confined to determining the amount of the contribution ; that if the bailiffs had no right or jurisdiction to assess for contribution in the given case, the petitioners must set up that defence when sued for the enforcement of the assessment. It is doubtless true that they could set up such defence when sued for the enforcement of the assessment. But we think, by the petition, the county court has given to it the same jurisdiction which the bailiffs had. They must, of necessity, first inquire whether, under, the existing facts of the case, they have any right or power to assess the petitioners. A judicial tribunal always must primarily inquire whether it has jurisdiction of the case presented. The petition to the county court is in the nature of an appeal. The county court took the jurisdiction of the bailiffs. The scope of its jurisdiction and inquiry was as broad as that conferred upon the bailiffs. If the bailiffs obtained no right to assess the petitioners the county court took none. The charter gives the right to petition the county court because the petitioners were dissatisfied with the assessment of them for contribution, “inasmuch as they claimed that under the existing facts the bailiffs had no right or power to assess them.” This inquiry was open to the petitioners in the *508county court. This contention of the defendant is not sustained.
II. Had the bailiffs the right to assess the petitioners on the facts found by the commissioners? By section 13 of the charter, whenever the public health or convenience requires the construction of a common sewer or main drain in the village of Brattleboro, the bailiffs, on proper application, are authorized and empowered to lay, íuake and maintain such common sewer or main drain, and to repair the same from time to time when necessary. Then section 15 of the charter provides: ‘‘Every person whose particular drain shall enter into any such common sewer or main drain, or who, in the opinion of said bailiffs, shall receive benefit thereby for draining his premises, shall be assessed therefor his just share toward the expense of the laying and constructing of such sewer or drain, and shall be assessed therefor by said bailiffs such share.”
This is the only provision in the charter empowering the bailiffs to make assessments for laying and constructing a main sewer or drain. It is observable that no power is given to assess for maintaining and keeping such sewer or drain in repair. An assessment can only be made for laying and constructing such sewer or drain. The laying includes its location, grade, etc., and the easement taken for its construction. The expense attending its laying and construction is to be assessed upon the persons whose premises are drained by it, either by direct or indirect connection therewith. No power is given to assess such expense upon the property owners of the village generally. Whether assessment for the entire expense must be made immediately upon its construction, or whether a portion of it may be carried over and assessed upon the owners of new premises which subsequently become connected, directly or indirectly, therewith, need not be considered; nor need it be considered whether the petitioners were duly notified of the assessment *509made by the bailiffs. Upon the facts found, the sewer or main drain which drains the premises of the petitioners was laid and constructed by the sewer association. The bailiffs only accepted it as laid and constructed by the association. The petitioners’ grantor paid, as a member of that association, his proportionate share of the expense of laying and constructing this sewer. When, in laying and constructing the Elliot, Frost and Flat street sewer, and connecting it with the association sewer, the bailiffs found it necessary to lower and build over one hundred feet of the .association sewer, that necessity arose from the connection of the first named sewer with it, and not because the association sewer was, as originally laid, insufficient to do the work for which ■it was designed. The association sewer was ample to accommodate all the premises, including those now owned by the petitioners, for whose benefit it was laid and constructed. The expense of lowering and relaying this one hundred feet of the original association sewer, and the $300 which the Elliott, Frost and Flat street sewer cost more than was collected by way of assessment, could be lawfully assessed by the bailiffs, if at all, only upon the owners of premises which, directly or indirectly, connected with the Elliott, Frost and Flat street sewer, evén though that sewer should be treated as a subsequent extension of the association sewer. The petitioners were in no way benefitted by such extension. Rather the persons connecting with the Elliott, Frost and Flat street extension were benefitted by the sewer already laid and constructed by the sewer association. Without considering any 'of the other questions argued, on these views

The judgment of the county court is affirmed.